OPINION — AG — ** NURSING HOMES — WHEN LICENSE NOT REQUIRED ** A ROOM AND BOARD HOME WHICH CHARGES ONLY FOR A ROOM, A BED, OR LIVING AREA, AND MEALS AND DOES NOT CHARGE FOR NURSING CARE, PERSONAL CARE OR SUPERVISION MAY NOT BE REQUIRED TO HAVE A LICENSE UNDER THE PROVISIONS OF 63 O.S. 1971, 1-803 [63-1-803], DEPENDENT ON WHETHER OR NOT NURSING CARE, PERSONAL CARE OR SUPERVISION IS ACTUALLY FURNISHED TO THREE OR MORE PERSONS DOMICILED IN THE HOME. (NURSING HOMES) CITE: 63 O.S. 1971, 1-802 [63-1-802], 63 O.S. 1971, 1-801 [63-1-801], (REST HOME SPECIALIZED HOME) (JAMES R. BARNETT)